                                           United States District Court
                                         NORTHERN DISTRICT OF CALIFORNIA
                                                SAN FRANCISCO DIVISION


       United States of America,                      )       Case No.
                                                      )
                        Plaintijf,                    )       STIPULATED ORDER EXp^I^IL^'WE
                   V.                                 )       UNDER THE SPEEDY TRiKl ACT^
                                                      )
                                                      )
                        Defendant(s).                 )                                      PUoAN Y. SOONG
                                                                  I   I                   CLF
                                                                                          LL. V-:,
                                                                                               1   U.n l..lolnlUi
                                                                                                       DISTRICT COURT
                                                                                                                  Uv..'Ur11


For the reasons stated by the parties on the record on         3/l/(^^ .,the
                                                                         ui.. court
                                                                              vuuiu excfu&s timelunSer
Trial Act from                     to      31'2-Z/lH and finds that the ends ofjustice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
               Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
               See 18 U.S.C. § 3161(h)(7)(B)(i).

               The case is so unusual or so complex, due to [check applicable reasons]          the number of
               defendants,          the nature of the prosecution, or      the existence of novel questions offact
               or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
               itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

               Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
               taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
               Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
               counsel's other scheduled case commitments,taking into account the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

       X       Failure to grant a continuance would unreasonably deny the defendant the reasonable time
               necessary for effective preparation, taking into aceount the exercise of due diligence.
               See 18 U.S.C. § 3161(h)(7)(B)(iv).

                With the consent of the defendant, and taking into account the public interest in the prompt
                disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                paragraph and — based on the parties' showing of good cause — finds good cause for extending
               the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
               extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
                exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

        IT IS SO ORDERED.

        DATED; ^ ^                                              Kandis A. Westmore
                                                               United Stat^ Magistrate J


        STIPULATED:
                           Attor:       r Defendant                                   es Attormey


                                                                                                                  V. 11/01/2018
